Citation Nr: 1726068	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  10-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for gastritis,(secondary to gastroesophageal reflux disease (GERD)).

2. Entitlement to a rating in excess of 30 percent for trigeminal neuralgia with headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to February 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, continued the 10 percent rating for gastritis, and continued the 30 percent rating from currently rated 10 percent disabling; and, trigeminal neuralgia with headaches, currently rated 30 percent disabling.  In September 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2010 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In October 2016, the Board remanded the claims on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny each claim (as reflected in a January 2017 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.   

The Board notes that the January 2017 SSOC references a Board hearing at the RO in September 2016.  However, this reference was apparently in error, as there is no hearing transcript of record, and the Board has no record that any Board hearing on these matters was conducted.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS and Virtual VA  claims processing systems.  

For reasons expressed below, the matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.



REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

Pursuant to the October 2016 remand, the Veteran was scheduled for additional VA examinations to obtain information as to the  current severity of her service-connected gastritis  and trigeminal neuralgia with headaches.  The record reflects the examinations were cancelled due to the Veteran's failure to respond.  However, a review of the claims file indicates that the Veteran may not have received notice of the examinations.

The record reflects that a number of mailings to the Veteran were returned for an incorrect address, to include the January 2017 SSOC.  The Board notes that correspondence in the claims file contain multiple addresses for the Veteran.  The November 2016 request for physical examination contains one address, whereas a subsequent December 2016 letter sent to the Veteran requesting that she respond to scheduled examination requests was sent to a different address.  Under these circumstances, the Board finds that, after clarifying with the Veteran and/or her representative her current, correct, address, the AOJ should undertake appropriate action to again arrange for her to undergo the l VA examinations sought in the October 2016 remand.

The Veteran is hereby advised that failure to report to any scheduled examination(s), without good cause, may well result in denial of the increased rating claim(s).  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to taking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action obtain and associate with the electronic claims file all outstanding, pertinent records.

As for VA records, the claims file includes VA treatment records from Boston VA Medical Center (VAMC), dated through January 2017; Providence VAMC, dated through April 2015; Northampton VAMC, dated through August 2015; Manchester VAMC, dated through March 2015; and Bedford VAMC, dated through October 2007.  However, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain all records of pertinent evaluation and/or treatment of the Veteran from the above mentioned VAMCs following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2016).
The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Adjudication of each claim s should include consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1.  After undertaking appropriate action to verify the Veteran's address, resend a copy of all documents formerly mailed to an incorrect address - including, the January 2017 SSOC - to the Veteran's current address, and document such in her claims file.

2.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Boston VAMC (since January 2017), the Providence VAMC (since April 2015), the Northampton VAMC (since August 2015), the Manchester VAMC (since March 2015), and the Bedford VAMC (since October 2007) .  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send  to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of  her service-connected gastritis.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to designated individual,  and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should report all signs and symptoms necessary for evaluating the disability under applicable rating criteria.  

In particular, the examiner should indicate the frequency of episodes (i.e. whether there are brief episodes of recurring symptoms once or twice yearly or whether it is chronic).  He or she should also state whether there are multiple small eroded or ulcerated areas and symptoms; or severe hemorrhages, or large ulcerated or eroded areas.

In addition, the examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, purosis, and regurgitation, accompanied by substantial or arm or shoulder pain, productive of considerable impairment of health.  He or she should also note if the disability is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including  symptoms experienced.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of her service-connected trigeminal neuralgia with headaches.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under applicable rating criteria. 

In particular, the examiner should indicate whether the Veteran has mild or severe incomplete paralysis of the trigeminal nerve or complete paralysis.

In addition, the examiner should describe  the frequency of characteristic prostrating attacks.  He or she should also state whether she has very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The examiner should note that the Veteran is competent to attest to matters of which she has first-hand knowledge, including  symptoms experienced.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

All examination findings/testing result, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.   If the Veteran fails to report to any  scheduled examination(s) , obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

10.   After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.
If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating each increased rating claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate. 
Otherwise, adjudicate each claim in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority (to include consideration of whether staged rating of the disability, pursuant to Hart (cited above)), is appropriate. 
11.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and her representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested in should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


